Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Jan. 11, 2021 are acknowledged and have been fully considered.  Claims 128-155 are now pending and are now under consideration.  Claims 1-127 are cancelled; claims 128-155 are newly added.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objections to claims 114 and 121 are moot in light of the claim cancellations.

The rejections of claims 112, 114-116, 120, and 121 under 35 U.S.C. 112(b)/112 2nd paragraph are moot in light of the claim cancellations.  

OBJECTIONS/REJECTIONS MAINTAINED

The objection to the abstract is maintained as discussed below for the reasons of record.

The rejections under 35 U.S.C. 103(a) based on SCHENTAG ('795), SCHENTAG '258, KAWAKAMI, and/or FRANKENBURG are maintained in modified form to reflect the newly added claims as discussed below.

The double patenting rejections of record have been maintained in modified form as no action regarding these rejections has been taken by applicants at this time.

Election/Restrictions
As the terms "autologous" and "allogenic" are distinct (and potentially mutually exclusive) terms in the art, the examiner contacted applicants' representative for a species election between these embodiments (e.g., as recited in claims 143-150).  During the phone call on Feb. 10, 2021, applicants' representative elected the "autologous" embodiment.  See the attached Interview Summary.  
However, upon further consideration, all pending claims are examined in this Office Action since the claims are drafted in such a way that these two distinct terms make no patentable difference to the structure of the claimed composition.  Specifically, the source of the macromolecule is not germane to the finding of obviousness in the context of the instant product claims as it does not result in a structural difference for the claimed macromolecule (or the claimed composition).  Applicants are given notice that if the claims are amended in a way that causes the distinct terms "autologous" and "allogenic" to have a structural effect on the claims, applicants will be held to their election of the "autologous" embodiment.  

Claim Objections
A.  Claim 128 is objected to because of the following informalities: the claim recites "said patient" once in lines 3 and again in line 4 of the claim.  However, line 2 recites "a patient or subject".  Note that lines 8 and 10 recite "said patient or subject".  Thus, the claim language is inconsistent.  The claim language should be made consistent throughout to refer to "said patient or subject".  
B.  Claim 155 is objected to because of the following informalities: the claim does not end with a period.  MPEP § 608.01(m) states, that "Each claim begins with a capital letter and ends with a period."  
C.  Claims 149 and 150 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 145 and 146, respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  
Appropriate correction is required.  

Specification (Abstract)
The abstract of the disclosure is objected to because the abstract does not conform to current USPTO guidelines for the preparation of patent abstracts.  While the current abstract is acceptable in its general content, the abstract is too long.  Applicants are reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The abstract should not exceed 15 lines of text.  Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by 
A new abstract (150 words or less) is required that is sufficiently detailed as to provide general information about the precise nature of the invention to which the claims are directed.  New matter is not permitted in the revised abstract.  Correction is required.  See MPEP § 608.01(b).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the abstract has been amended (response, p. 7).  
While the abstract has been shortened, it still contains unnecessary language and exceeds 150 words.  

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 151-154 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The response did not point out where support for amended claim(s) 151-154 could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).  Instant claims 151-154 now recite limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in amended claims 151-154, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicants are required to provide sufficient written support for the limitations recited in present claims 

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 128-155 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claims 128-155 are indefinite in the recitations "said method comprising administering to said patient…" and "…wherein said macromolecule(s) after administration obtains an intracellular concentration in cells of said patient or subject which is at least 10-fold greater than the concentration obtained by said macromolecule(s) in the absence of said vesicle" in claim 128.  These recitations are indefinite because they call into question the statutory category of the claim.  Are the claims product claims or method claims?  The preamble of the claim recites "A composition", suggesting the claim is a product claim.  Indeed, applicants elected to prosecute product claims in the response dated 6/23/20.  Thus, the claims are presumed to be product claims for the purposes of this Office Action.  
However, the claim recites "said method comprising administering to said patient…" in the third line of the claim.  Not only does this method step render the presumed product claim indefinite as discussed above, but the phrase "said method" lacks antecedent basis.  There is insufficient antecedent basis for this limitation in the 
B.  Claims 143 and 144 are indefinite because these claims depend from a cancelled claim (claim 127).  Thus, the metes and bounds of the claims cannot be properly ascertained.  For the purposes of this Office Action, these claims will be interpreted to depend from claim 128 (however, it is noted that this interpretation makes claims 143 and 144 substantial duplicates of claims 145 and 146.  
C.  Claims 151-154 recite the limitation "the mixture of said macromolecule(s) and gp100" in each claim.  There is insufficient antecedent basis for this limitation in the claim as no mixture of macromolecule(s) and gp100 is recited earlier in these claims or in any claim from which these claims depend.  See MPEP § 2173.05(e).  
D.  Regarding claims 151-154, it is unclear if the claims intend to require a mixture of some unspecified macromolecule(s) AND gp100 or if gp100 itself meets the claim.  If a mixture is intended, support for such a limitation is not apparent in the instant application (see the New Matter rejection above).  
E.  Claims 151-154 are indefinite because they appear to be internally inconsistent.  The claim attempts to exclude any macromolecule(s) from the same patient.  However, gp100, which is required by the claim to be one of the macromolecules in the composition is reasonably considered to be present in most patients with melanoma.  Note that Frankenburg teaches that gp100 is a glycoprotein that is highly expressed in the majority of melanomas (abstract).  Thus, it is unclear what the claims actually exclude, particularly those claims requiring the macromolecule(s) (e.g., gp100) to be from an autologous tumor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 128-155 are rejected under 35 U.S.C. 103(a) as being unpatentable over SCHENTAG (WO 2014/152795; Pub. Sep. 25, 2014; on IDS) in view of SCHENTAG '258 (WO 2013/148258; Pub. Oct. 3, 2013); and KAWAKAMI (US 5,844,075; Issued Dec. 1, 1998) and/or FRANKENBURG (Frankenburg, S., et al. Immunol. Lett. (2004), 94; 253-259).  
It is noted that Schentag '258 is the work of the instant inventors, but was not provided to the USPTO on any IDS.  
Schentag discloses cargo-loaded cholesteryl ester vesicles ("cholestosomes") consisting essentially of one or more non-ionic cholesteryl esters for delivery of macromolecules (e.g., peptides, proteins, DNA, RNA, etc.) into cells (title; abstract; p. 1, under 'Field of the Invention'; p. 7, top par.; p. 28, last full par.; claims 1, 12).  The cholestosome vesicles comprise a surface layer comprising the one or more non-ionic cholesteryl esters encapsulating a cargo (p. 6, bottom par.).  The contents of the vesicles are released inside cells by cholesteryl ester hydrolases, avoiding endosome uptake (p. 10, line 5; p. 20, top; p. 22, 1st full par.; p. 33, last full par.; p. 34, last full par.).  Schentag teaches formulating the vesicles in enterically coated capsules to deliver the contents for release, for example, in the ileum of the subject (p. 9, 2nd par.; p. 34, 2nd section; p. 35, top; p. 50, middle; p. 83, last par.; p. 90, bottom section, bridging pgs. 90-91; claim 37, 73; claim 9).  Schentag teaches the vesicles for use in the oral delivery of vaccines, specifically ileal targeted vaccines which trigger a response in dendritic T-lymphocytes (p. 88, top par.; Example 9; p. 90, bottom section to p. 91).  The vesicles may comprise adjuvants (p. 48; p. 90; claim 62).  
Schentag does not expressly teach the use of tumor derived macromolecules.  However the delivery of such macromolecules in Schentag's cholestosome delivery systems would have been obvious to anyone of skill in the art.  
For example, Kawakami discloses therapeutic use of the melanoma antigen gp100, such as in vaccines against melanoma (title; abstract; col. 3, lines 43-45 and 52-54).  Kawakami teaches melanomas are aggressive, frequently metastatic tumors which make up a significant portion of skin cancers worldwide (col. 1, lines 16-37).  Kawakami teaches T cells play an important role in tumor regression, and antigens recognized by T 
Likewise, Frankenburg reports that native gp100 is highly expressed in the majority of melanomas and contains several immunogenic peptides that are recognized by cytotoxic lymphocytes (CTLs) (title; abstract).  Frankenburg teaches that a gp100 protein stimulated autologous CD8+ lymphocytes found in close contact with dead melanoma cells (abstract; Introduction; Results; Discussion; Figs. 1-4).  Frankenburg teaches that gp-100 represents a useful tool for the immunotherapy of melanoma (abstract; Discussion).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have delivered the immunogenic gp-100 (or any known variant thereof) in Schentag's cholestosome delivery system.  One would have been motivated to do so with the expectation of preparing a suitable oral treatment/vaccine that would be expected to stimulate cytotoxic lymphocytes and be useful in the immunogenic treatment of melanoma per Kawakami and/or Frankenburg.  
Further, Schentag '258 discloses oral vaccine formulations for delivery of an antigen to the ileum for the treatment of disorders including cancer (such as melanoma) (title; abstract; p. 4, top; p. 23; Example 3; claims 3, 19, 25, 37).  Schentag '258 teaches nd to last par.).  Further, the ileum has an optimal pH for vaccine stability (7.3-8.2) and contains numerous specialized sensing cells that help define the immune response to foreign pathogens (including tumors) (p. 1, second to last par.).  Schentag '258 teaches the use of enteric coatings that release (dissolve) at pH values above 7.3 but less than 8.4 (p. 7, last full par.; p. 8, top pars.; Fig. 2).  Schentag '258 teaches that the artisan knows how to formulate dosage forms for release in the ileum (pgs. 15-17).  Therefore an artisan would have specific motivation to target the ileum since it is relatively devoid of degradation pathways for vaccine antigens, yet far more sensitive to their presence, and also has an optimal pH for vaccine stability.  
Regarding the limitation "wherein said macromolecule(s) after administration obtains an intracellular concentration in cells of said patient or subject which is at least 10-fold greater than the concentration obtained by said macromolecule(s) in the absence of said vesicle", the instant claims are product claims (i.e., drawn to a composition per the preamble of the claim).  Thus, it is pointed out that the instant product claims do not require an active step (e.g., of administration).  However, to the extent that the claims require the composition to be capable of obtaining a concentration in cells which is at least 10-fold greater than the concentration obtained by said macromolecule(s) in the absence of said vesicle, the cholestosomes of Schentag meet this limitation.  For instance, Schentag teaches the cholestosomes are capable of improving the amount of macromolecules up to 1000 fold over the macromolecules in the absence of the cholestosome (pgs. 16 and 71 under 'Figure 22'; p. 63, middle; p. 78, last full par.; p. 80 
Regarding claims 138-142 and applicants' elected species of lipopolysaccharide (LPS) as the adjuvant, Schentag '258 teaches that lipopolysaccharide is often used as an adjuvant for cancer vaccines (p. 28, top par.; p. 50, top par.).  Thus, it would have been prima facie obvious to one of ordinary skill in the art to use a known adjuvant for cancer vaccines.  
Regarding claims 143-150, the source of the macromolecule is not germane to the finding of obviousness in the context of the instant product claims as it does not result in a different structure for the claimed macromolecule (or the claimed composition).  However, it is noted that gp-100 is reasonably considered to be derivable from either autologous or allogenic tumors in those with melanoma.  Note that Frankenburg teaches that gp100 is a glycoprotein that is highly expressed in the majority of melanomas (abstract).  In other words, the prior art motivates the use of gp100 in the cholestosomes of Schentag, and such cholestosomes comprising gp100 are structurally the same whether the gp100 comes from an autologous or allogenic tumor.  
Regarding claims 151-154, it is unclear if the claims intend to require a mixture of some unspecified macromolecule(s) and gp100 or if gp100 itself meets the claim (see the 112(b) rejections below).  However, to the extent that the claim may require a mixture of gp100 with another macromolecule(s) (which limitation may be New Matter—see the 112(a) rejection below),. Kawakami teaches the use of gp100 and/or MART-1 (col. 26, line 65 to col. 27, lines 2).  No other macromolecules are required.  
Regarding claim 155, this claim is drawn to the composition of claim 128, which is pre-tested using a certain method.  Thus, claim 155 is a product-by-process type claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  The substance and structure of the claimed composition is not affected by the limitations, of claim 155 which merely reflect one process that could be used to characterize the product.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Schentag does not teach using tumor-derived macromolecules for the treatment of cancer (response, p. 9).  
This argument minimizes and mischaracterizes the teachings of Schentag.  First, Schentag is primarily drawn to the use of macromolecules for the treatment of cancer (e.g., see p. 7, top; p. 47, bottom; Examples; claims 22, 25, 50, 52).  Thus, as stated in the discussion above, the only feature instantly claimed that does not appear to be taught by Schentag is the limitation that said macromolecules are tumor-derived.  This is an extremely minor variation of Schentag that would be obvious to anyone of skill in the art per the teachings of Kawakami, Frankenburg, and Schentag '258, which cure any deficiencies of Schentag.  

However, Schentag '258 teaches that the ileum is relatively devoid of degradation pathways for antigens such as vaccine constructs, yet far more sensitive to their presence (p.1, 2nd to last par.).  Further, the ileum has an optimal pH for vaccine stability (7.3-8.2) and contains numerous specialized sensing cells that help define the immune response to foreign pathogens (including tumors) (p. 1, second to last par.).  Thus, there is not only an expectation of success, but ample motivation to target the ileum based on the teachings of the prior art.  
Applicants argue Kawakami and Frankenburg are deficient (response, pgs. 10-11).  
Applicants' arguments simply restate the deficiencies of the individual references and fail to take into account the teachings of the references as a whole.  The arguments also summarily dismiss the motivation to combine the references presented in the Office Action.  In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/119,931
Claims 128-155 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 41-51 of copending Application No. 16/119,931 in view of SCHENTAG, SCHENTAG '258, and KAWAKAMI and/or FRANKENBURG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '931 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '931 claims recite the same cholesteryl ester vesicles instantly claimed, but do not recite anti-tumor features.  Note that Schentag teaches the same cholesteryl esters (and mixtures thereof) as recited in '931 claim 41 (p. 8, middle; p. 11 under 'Figure 2'; p. 12, under 'Figure 7'; p. 27, 2nd to last par.).  However, as discussed above, the cited references render these features (e.g., the use of a tumor derived macromolecule) obvious.  Thus the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '931 claims.  

U.S. Patent No. 9,693,968
Claims 128-155 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 8, 9, 13, 14, 

U.S. Patent No. 9,119,782
Claims 128-155 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, 11, and 13 of U.S. Patent No. 9,119,782 in view of in view of SCHENTAG, SCHENTAG '258, and KAWAKAMI and/or FRANKENBURG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '782 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '782 claims recite the same cholesteryl ester vesicles instantly claimed, but do not recite anti-tumor features.  Note that Schentag teaches the same cholesteryl esters (and mixtures thereof) as recited in '782 claim 1 (p. 8, middle; p. 11 under 'Figure 2'; p. 12, under 'Figure 7'; p. 27, 2nd to last par.).  However, as discussed above, the cited references render these features (e.g., the use of a tumor derived 

U.S. Patent No. 10,092,516
Claims 128-155 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6, 16, and 18 of U.S. Patent No. 10,092,516 in view of in view of SCHENTAG, SCHENTAG '258, and KAWAKAMI and/or FRANKENBURG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '516 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '516 claims recite the same cholesteryl ester vesicles instantly claimed, but do not recite anti-tumor features.  Note that Schentag teaches the same cholesteryl esters (and mixtures thereof) as recited in '516 claim 1 (p. 8, middle; p. 11 under 'Figure 2'; p. 12, under 'Figure 7'; p. 27, 2nd to last par.).  However, as discussed above, the cited references render these features (e.g., the use of a tumor derived macromolecule) obvious.  Thus the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '516 claims.  

U.S. Patent No. 10,369,114
Claims 128-155 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 8-10 of U.S. Patent No. 10,369,114 in view of in view of SCHENTAG, SCHENTAG '258, and KAWAKAMI and/or FRANKENBURG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '114 claims 

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the cancellation of the prior claims and the arguments presented above against the obviousness rejections overcomes the double patenting rejections (response, p. 11).  
As discussed in the Response to Arguments section above (which is incorporated herein), applicants' arguments are not persuasive and the strong prima facie case of obviousness established herein has not been overcome.  Further, the newly presented claims are still obvious variations of the copending and/or previously patented claims.  

Summary/Conclusion
Claims 128, 149, 150, and 155 are objected to; claims 128-155 are rejected; claims 1-127 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658